Name: Commission Directive 93/108/EEC of 3 December 1993 amending Council Directive 66/403/EEC on the marketing of seed potatoes
 Type: Directive
 Subject Matter: agricultural policy;  plant product;  means of agricultural production;  cooperation policy;  marketing
 Date Published: 1993-12-21

 Avis juridique important|31993L0108Commission Directive 93/108/EEC of 3 December 1993 amending Council Directive 66/403/EEC on the marketing of seed potatoes Official Journal L 319 , 21/12/1993 P. 0039 - 0039 Finnish special edition: Chapter 3 Volume 54 P. 0069 Swedish special edition: Chapter 3 Volume 54 P. 0069 COMMISSION DIRECTIVE 93/108/EC of 3 December 1993 amending Council Directive 66/403/EEC on the marketing of seed potatoesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 66/403/EEC of 14 June 1966 on the marketing of seed potatoes (1), as last amended by Commission Directive 93/3/EEC (2), and in particular Article 15 (2a) thereof, Whereas in principle, with effect from certain dates, Member States may no longer determine for themselves the equivalence of seed potatoes harvested in third countries with seed potatoes harvested within the Community and complying with that Directive; Whereas, however, since work to establish Community equivalence for all the third countries concerned had not been completed, Article 15 (2a) of that Directive permitted Member States to extend to 31 March 1993 the period of validity of equivalence which they had already of certain countries not covered by the Community equivalences; Whereas the said work is still incomplete; Whereas the authorization may only be extended in accordance with Member States' obligations under the common rules on plant health, laid down by Council Directive 77/93/EEC (3), as last amended by Commission Directive 93/19/EEC (4); Whereas by Commission Decisions 92/467/EEC (5) and 93/33/EEC (6) derogations provided for by certain Member States from certain provisions of Directive 77/93/EEC in respect of seed potatoes originating in Poland and Canada respectively have been approved until 31 December 1992 and 31 March 1993 respectively; Whereas Commission Decisions 93/680/EC (7) and 93/681/EC (8) extend those periods further from 1 December 1993 to 31 March 1994; Whereas the authorization granted to Member States by Article 15 (2a) should accordingly be extended; Whereas the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS DIRECTIVE: Article 1 In Article 15 (2a) of Directive 66/403/EEC, '31 March 1993' is replaced by '31 March 1994'. Article 2 1. Member States shall bring into force the laws, regulations or administrative provisions necessary to comply with this Directive by 1 December 1993 at the latest. They shall forthwith inform the Commission thereof. When Member States adopt these provisions, these shall contain a reference to this Directive or shall be accompanied by such reference at the time of their official publication. The procedure for such reference shall be adopted by Member States. 2. Member States shall communicate to the Commission the provisions of national law which they adopt in the field covered by this Directive. Article 3 This Directive shall enter into force on the day of its publication in the Official Journal of the European Communities. Done at Brussels, 3 December 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No 125, 11. 7. 1966, p. 2320/66. (2) OJ No L 54, 5. 3. 1993, p. 21. (3) OJ No L 26, 31. 1. 1977, p. 20. (4) OJ No L 96, 22. 4. 1993, p. 33. (5) OJ No L 264, 10. 9. 1992, p. 23. (6) OJ No L 16, 25. 1. 1993, p. 35. (7) OJ No L 317, 18. 12. 1993, p. 75. (8) OJ No L 317, 18. 12. 1993, p. 79.